Name: Directive 97/50/EC of the European Parliament and of the Council of 6 October 1997 amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications
 Type: Directive
 Subject Matter: health;  employment;  education
 Date Published: 1997-10-24

 Avis juridique important|31997L0050Directive 97/50/EC of the European Parliament and of the Council of 6 October 1997 amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications Official Journal L 291 , 24/10/1997 P. 0035 - 0037DIRECTIVE 97/50/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 October 1997 amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualificationsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 49, 57 (1) and (2), first and third sentences, and 66 thereof,Having regard to the proposal from the Commission (1),Having consulted the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3) in the light of the joint text approved on 28 May 1997 by the Conciliation Committee,Whereas it is necessary to introduce appropriate procedures for updating Articles 5 (3), 7 (2), 26 and 27 of Directive 93/16/EEC (4) to take into account the frequent changes in the training and designations of medical specializations in the various Member States;Whereas use of these procedures which are set out in Council Decision 87/373/EEC of 13 July 1987 laying down the procedures for the exercise of implementing powers conferred on the Commission (5) would make it possible to improve the efficiency of the Community's decision making in order to facilitate the effective exercise of the right of establishment of, and freedom to provide services by, those medical specialists whose rights are dependent on the updating of the said provisions;Whereas the procedures laid down in Decision 87/373/EEC will be applied on the basis of the modus vivendi (6) relating to the committee procedure as agreed by the European Parliament, the Council and the Commission until such time as a revision of the Treaties is carried out pursuant to Article N (2) of the Treaty on European Union;Whereas it is necessary to update Articles 5 (3) and 7 (2) in relation to medical specializations as and when they are recognized by two or more Member States and to add those Member States to the relevant lists of designations of specializations as and when the training in those Member States complies with the minimum requirements set out in Directive 93/16/EEC;Whereas it is necessary to set in Articles 26 and 27 of the said Directive the minimum length of the training courses for the specializations when they are introduced and to update others as and when necessary;Whereas the Commission assisted by the Committee of Senior Officials on Public Health set up by Decision 75/365/EEC (7) in an advisory capacity will be able to carry out the necessary changes to Articles 5 (3) and 7 (2);Whereas it is appropriate that in assisting the Commission to carry out those changes to Articles 26 and 27, the said Committee should be acting as a management committee;Whereas the Advisory Committee on Medical Training established within the Commission by virtue of Decision 75/364/EEC (8) communicates to the Commission and to the Member States its opinion and recommendations in the framework of the application of Directive 93/16/EEC;Whereas for the nationals of Member States who hold qualifications awarded in third countries, relevant problems in the context of the application of the sectoral Directives should be addressed in the framework of the general system of recognition of higher education diplomas awarded on completion of professional education and training,HAVE ADOPTED THIS DIRECTIVE:Article 1 Directive 93/16/EEC shall be amended as follows:1. the following paragraph 4 shall be added in Article 5:'4. The list of designations in paragraph 3 shall be amended in accordance with the procedure laid down in Article 44a (2).`;2. the following paragraph 3 shall be added to Article 7:'3. The list of designations in paragraph 2 shall be amended in accordance with the procedure laid down in Article 44a (2).`;3. the following paragraph shall be added to Articles 26 and 27:'The list of the minimum lengths of the specialized training courses referred to in this Article shall be amended in accordance with the procedure laid down in Article 44a (3).`;4. the following Article shall be added:'Article 44a1. Where the procedure laid down in this Article is to be followed, the Commission shall be assisted by the Committee of Senior Officials on Public Health, set up under Decision 75/365/EEC (*).2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote.The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes.The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account.3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chaiman shall not vote.The Commission shall adopt measures which apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith.In that event:(a) the Commission shall defer application of the measures which it has decided for a period of two months from the date of such communication;(b) the Council, acting by a qualified majority, may take a different decision within the time limit referred to in point (a).(*) OJ L 167, 30. 6. 1975, p. 19. Decision as last amended by Decision 80/157/EEC (OJ L 33, 11. 2. 1980, p. 15).`Article 2 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 3 This Directive is addressed to the Member States.Done at Brussels, 6 October 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ. POOS(1) OJ C 389, 31. 12. 1994, p. 19 andOJ C 28, 1. 2. 1996, p. 7(2) OJ C 133, 31. 5. 1995, p. 10.(3) Opinion of the European Parliament of 29 June 1995 (OJ C 183, 17. 7. 1995, p. 24), Council common position of 18 June 1996 (OJ C 248, 26. 8. 1996, p. 71) and Decision of the European Parliament of 22 October 1996 (OJ C 347, 18. 11. 1996, p. 31). Decision of the European Parliament of 17 July 1997. Council Decision of 24 July 1997.(4) OJ L 165, 7. 7. 1993, p. 1. Directive as amended by the 1994 Act of Accession.(5) OJ L 197, 18. 7. 1987, p. 33.(6) OJ C 102, 4. 4. 1996, p. 1.(7) OJ L 167, 30. 6. 1975, p. 19. Decision as last amended by Decision 80/157/EEC (OJ L 33, 11. 2. 1980, p. 15).(8) OJ L 167, 30. 6. 1975, p. 17.Commission Statement Re recital 7b (new)The Commission stresses that the need to establish the equivalence of diplomas awarded to doctors outside the European Union is one of the relevant problems to be tackled.